Order entered April 7, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00626-CV

                      ARGENT DEVELOPMENT, L.P., Appellant

                                            V.

          LAS COLINAS GROUP, L.P. AND BILLY BOB BARNETT, Appellee

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-13507

                                        ORDER
       The April 6, 2016 motion for leave to withdraw as counsel for appellant Argent

Development, L.P., filed by attorney Bryan A. Erman, is GRANTED, and the Clerk of the Court

is DIRECTED to (1) remove Mr. Erman as appellant’s counsel of record in this cause and (2)

designate Parker L. Graham of Carrington, Coleman, Sloman, & Blumenthal, LLP as appellant’s

lead counsel.


                                                   /s/   MOLLY FRANCIS
                                                         PRESIDING JUSTICE